Citation Nr: 1754502	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for service-connected gastroesophageal reflux disease (GERD) with history of hiatal hernia, in excess of 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1994.

This matter come to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, the Board finds that this appeal must be remanded to further develop the claim and obtain current records on the severity of the Veteran's disabilities.

In an October 2015 correspondence, the Veteran stated that his GERD has gotten worse in the past 5 years.  The Veteran reported that he had experienced daily nausea, vomiting, bloating, heartburn, and pain in his arm, shoulder, and back that lasted several months.  He also reported having gone to see gastrointestinal (GI) specialists several times within the preceding 2 years with another appointment in October 2015.  Additionally, the Veteran reported the disease has caused him to miss work several times a year.

The Veteran also submitted a Disability Benefits Questionnaire (DBQ) from his treating physician.  The DBQ showed an increase in symptomatology compared to the January 2015 VA examination, such as persistently recurrent epigastric distress, dysphagia, substernal, arm, or shoulder pain, sleep disturbance caused by esophageal reflux, nausea, and vomiting.  The records from the treating physician reflecting this level of impairment have not been associated with the claims file.  

Based on evidence of a possible increase in symptomology, a new VA examination is necessary to assess the Veteran's current level of disability.  Additionally, VA is on record of outstanding pertinent medical evidence which must be obtained to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the treatment records or the names and addresses of any and all health care providers who have provided treatment for his service-connected GERD.  This list should include the treating physician who authored the October 2015 DBQ and the GI specialists referred to in his October 2015 correspondence.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.  All records/responses received must be associated with the electronic claims file.

2.  Request that the Veteran provide any evidence of lost time at work or other evidence of impairment in health because of his GERD symptoms.  All records/responses received must be associated with the electronic claims file.

3.  Thereafter, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected GERD.  The examiner is requested to review all pertinent records associated with the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must provide an opinion as to whether the symptoms associated with the gastroesophageal reflux disease are productive of considerable health impairment.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and given the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


